Name: 98/377/EC: Commission Decision of 18 May 1998 adapting Annex I to Council Regulation (EEC) No 571/88 in view of the organisation of the Community surveys on the structure of agricultural holdings (notified under document number C(1998) 1346)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  farming systems;  cultivation of agricultural land;  agricultural structures and production
 Date Published: 1998-06-13

 Avis juridique important|31998D037798/377/EC: Commission Decision of 18 May 1998 adapting Annex I to Council Regulation (EEC) No 571/88 in view of the organisation of the Community surveys on the structure of agricultural holdings (notified under document number C(1998) 1346) Official Journal L 168 , 13/06/1998 P. 0029 - 0045COMMISSION DECISION of 18 May 1998 adapting Annex I to Council Regulation (EEC) No 571/88 in view of the organisation of the Community surveys on the structure of agricultural holdings (notified under document number C(1998) 1346) (98/377/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 571/88 of 29 February 1988 on the organisation of Community surveys on the structure of agricultural holdings (1), as last amended by Regulation (EC) No 2467/96 (2), and in particular Article 8(1) and (2) thereof,Whereas, in accordance with Article 8(1) and (2) of Regulation (EEC) No 571/88, changes to the list of survey characteristics are laid down under the procedure given in Article 15 of this Regulation, i.e. by Commission Decision following the opinion delivered by the Standing Committee on Agricultural Statistics;Whereas, when determining the characteristics to be surveyed, there must be an endeavour to curtail as far as possible the workload of persons concerned by the survey;Whereas, in order to develop and guide the common agricultural policy, the list of characteristics has to be revised and adapted in view of the 1999/2000 basic survey; whereas new information needs are evolving; whereas structural statistics on a regional basis are increasingly needed for the common agricultural policy and for regional policy purposes; whereas the new trends towards farms with more than one holder and towards agriculture based on sustainable production methods need evaluating and thus new data are required; whereas developing rural areas calls for more information on forestry and other non-farming activities on agricultural holdings;Whereas Article 8(2), of Regulation (EEC) No 571/88 states that Member States may, on their request and on the basis of appropriate documentation, be authorised by the Commission, for certain characteristics, to use random sample surveys to collect the information requested or to use information which is already available from sources other than statistical surveys; whereas certain Member States have requested this authorisation to avail themselves of these possibilities;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1 In view of the 1999/2000 Community basic survey on the structure of agricultural holdings, Annex I to Council Regulation (EEC) No 571/88 is replaced by the Annex to the present Decision.Article 2 The list of characteristics has to take into account the respective situation in each Member State:- the characteristics marked with the letters 'NE` in the Annex are deemed not to exist or to be close to zero in the respective Member States,- the characteristics marked with the letters 'NS` are deemed to be non-significant in the respective Member States,- the characteristics marked with the letters 'OP` are optional for the respective Member States.Germany, Sweden and the United Kingdom are authorised to use random sample surveys for the Community basic surveys on the structure of agricultural holdings in 1999/2000 for those characteristics marked by the letters 'SS` in the Annex.Denmark, Germany, the Netherlands, Austria, and the United Kingdom are authorised to use information already available from sources (listed in Section B of the Annex) other than statistical surveys for those characteristics marked by the letters 'AD` in the Annex.Article 3 Member States authorised to use information from sources other than statistical surveys shall take the necessary measures to make sure that this information is of at least equal quality to information from statistical surveys.Article 4 This Decision is addressed to the Member States.Done at Brussels, 18 May 1998.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ L 56, 2. 3. 1988, p. 1.(2) OJ L 335, 24. 12. 1996, p. 3.ANNEX 'ANNEX IA. LIST OF CHARACTERISTICS>START OF GRAPHIC>>END OF GRAPHIC>B. DATA SOURCESGermany, Denmark, the Netherlands, Austria and the United Kingdom are authorised to use information available from the Integrated Administration and Control System set up according to Council Regulations (EEC) No 3508/92 (1) and (EEC) No 3887/92 (2). For characteristics B01, B01(a), B01(b), B01(c), B01(d), L01 and L01(a), the Netherlands are authorised to use data from the National Farm Register.(1) OJ L 355, 5. 12. 1992, p. 1.(2) OJ L 391, 31. 12. 1992, p. 36.`